--------------------------------------------------------------------------------

BODYTEL SCIENTIFIC INC.
One Independent Drive, Suite 1701, Jacksonville, Florida 32202

March 5, 2008
Marlon Vermögensverwaltungsgesellschaft GmbH
Burg Lichtenfels 1, D-35104
Lichtenfels, Germany

Dear Sirs:

Re: Letter Agreement - Acquisition of GlucoTel Scientific Inc. (“GlucoTel”)

This letter agreement (the “Letter Agreement”) sets forth our agreement with
respect to the acquisition by BodyTel Scientific Inc., a Nevada corporation
(“BodyTel”) of 100 shares of common stock of GlucoTel (the “Shares”), which are
registered in the name of Marlon Vermögensverwaltungsgesellschaft GmbH, an
entity organized under the laws of Germany (“Marlon”), which is the assignee of
Safe-com GmbH & Co. KG (“Safecom”) pursuant to the transfer of April 1, 2007
between Safecom and Marlon, subject to the terms and conditions set out herein
(the “Transaction”).

1.

Prior Agreements. Except as otherwise specifically provided in this Letter
Agreement, upon the execution of this Letter Agreement by all parties hereto,
this Letter Agreement shall supercede and replace any and all other agreements
or arrangements relating to the acquisition by BodyTel of the Shares, including,
but not limited to, the exercise by BodyTel of the Option to Purchase in the
Shareholders Agreement dated December 6, 2006 between BodyTel (formerly
sellcell.net) and Safecom.

      2.

Consideration. As consideration for the acquisition of the Shares, BodyTel shall
issue to Marlon 4,000,000 shares of its common stock, par value, $0.001 (the
“BodyTel Shares”), subject to applicable exemptions.

      3.

Financial Statements. BodyTel and Marlon understand that closing of the
transactions contemplated in this Letter Agreement will require financial
statements of GlucoTel in a form acceptable to meet all applicable securities
law filing requirements of BodyTel and the parties agree to use their best
efforts in complying with all regulatory requirements.

      4.

Representations of Marlon. Marlon hereby acknowledges, represents and warrants
to BodyTel as follows, and acknowledges that BodyTel is relying thereon in
entering this Letter Agreement and issuing the BodyTel Shares to Safecom:

      (a)

the Shares are validly issued and outstanding as a fully paid and non-assessable
share in the capital of GlucoTel;

      (b)

it has all requisite corporate power and authority to execute and deliver this
Letter Agreement, including, but not limited to, the Shares duly endorsed for
transfer, and any other document contemplated by this Letter Agreement
(collectively, the


--------------------------------------------------------------------------------

- 2 -

“Marlon Documents”) to be executed by Marlon and to perform its obligations
hereunder and to consummate the Transaction contemplated hereby. The execution
and delivery of each of the Marlon Documents by Marlon and the consummation by
Marlon of the Transaction have been duly authorized by Marlon’s board of
directors or other such governing authority. No other corporate or shareholder
proceedings on the part of Marlon is necessary to authorize such documents or to
consummate the Transaction. This Letter Agreement has been, and the other Marlon
Documents when executed and delivered by Marlon will be, duly executed and
delivered by Marlon and this Letter Agreement is, and the other Marlon Documents
when executed and delivered by Marlon as contemplated hereby will be, valid and
binding obligations of Marlon enforceable in accordance with their respective
terms except:

 

(i)

 as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;        

(ii)

 as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and        

(iii)

 as limited by public policy.         (c)

it is the legal, beneficial and registered owner of the Shares, with good and
marketable title thereto, free and clear of any lien, claim, charge, security
interest or other encumbrance.

        (d)

No party has any agreement, right or option, consensual or arising by law,
present or future, contingent or absolute, or capable of becoming an agreement,
right or option: to require GlucoTel to issue any further or other shares in its
capital or any other security convertible or exchangeable into shares in its
capital or to convert or exchange any securities into or for shares in the
capital of GlucoTel; for the issue or allotment of any of the authorized but
unissued shares in the capital of GlucoTel; to require GlucoTel to purchase,
redeem or otherwise acquire any of the issued and outstanding shares in the
capital of GlucoTel; or to purchase or otherwise acquire any shares in the
capital of GlucoTel.

        (e)

No person, firm or corporation other than Marlon have any agreement, option,
understanding or commitment, or any right or privilege (whether by law, pre-
emptive or contractual) capable of becoming an agreement, option or commitment
for the purchase or other acquisition of the Shares.

        (f)

None of the BodyTel Shares have been or will be registered under the Securities
Act of 1933 (the “1933 Act”), or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons (a
“U.S. Person”), as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an


--------------------------------------------------------------------------------

- 3 -

effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable state securities
laws.

  (g)

BodyTel has not undertaken, and will have no obligation, to register any of the
BodyTel Shares under the 1933 Act or any other securities legislation.

        (h)

it has made an independent examination and investigation of an investment in the
BodyTel Shares and BodyTel and has depended on the advice of its legal and
financial advisors and agrees that BodyTel will not be responsible in any way
whatsoever for Marlon’s decision to invest in the BodyTel Shares and BodyTel.

        (i)

it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the BodyTel Shares and with
respect to applicable resale restrictions, and it is solely responsible (and
BodyTel is not in any way responsible) for compliance with any applicable laws
of the jurisdiction in which Marlon is incorporated in connection with the
transfer of the BodyTel Shares and the applicable resale restrictions thereon.

        (j)

BodyTel will not register any BodyTel Shares not transferred in accordance with
the provisions of Regulation S without an effective registration statement under
the 1933 Act or without an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
state securities laws.

        (k)

neither the Securities and Exchange Commission (the “SEC”) nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the BodyTel Shares.

        (l)

it is not a U.S. Person.

        (m)

it is not acquiring the BodyTel Shares for the account or benefit of, directly
or indirectly, any U.S. Person.

        (n)

it is aware that an investment in BodyTel is speculative and involves certain
risks, including the possible loss of the entire investment and it has carefully
read and considered the matters set forth under the heading “Risk Factors”
appearing in BodyTel’s public filings, including its periodic and current
reports on Form 8-K and any other filings filed with the SEC.

        (o)

it: (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the BodyTel Shares for an indefinite period of time.

        (p)

upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the BodyTel Shares will bear a legend in substantially the
following form:


--------------------------------------------------------------------------------

- 4 -

> > > > THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO
> > > > ARE NOT U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES
> > > > SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE
> > > > OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
> > > > UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
> > > > REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
> > > > DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
> > > > TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > > > ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > > > LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT
> > > > BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.”

5.

Representations of BodyTel. BodyTel hereby represents and warrants to Marlon as
follows, and acknowledges that Marlon is relying thereon in entering this Letter
Agreement:

        (a)

It has all requisite corporate power and authority to execute and deliver this
Letter Agreement and any other document contemplated by this Letter Agreement
(collectively, the “BodyTel Documents”) to be signed by BodyTel and to perform
its obligations hereunder and to consummate the Transaction. The execution and
delivery of each of the BodyTel Documents by BodyTel and the consummation by
BodyTel of the transactions contemplated hereby have been duly authorized by
BodyTel’s board of directors or other such governing authority. No other
corporate or shareholder proceedings on the part of BodyTel is necessary to
authorize such documents or to consummate the transactions contemplated hereby.
This Letter Agreement has been, and the other BodyTel Documents when executed
and delivered by BodyTel will be, duly executed and delivered by BodyTel and
this Letter Agreement is, and the other BodyTel Documents when executed and
delivered by BodyTel as contemplated hereby will be, valid and binding
obligations of BodyTel enforceable in accordance with their respective terms
except:

        (i)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (ii)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and


--------------------------------------------------------------------------------

- 5 -

 

(iii)

  as limited by public policy.         (b)

The transfer of the Shares to BodyTel is intended to be exempt from registration
under the1933 Act by virtue of Section 4(2) of the 1933 Act on the basis that,
among other things, BodyTel is in a financial position to hold the Shares for an
indefinite period of time and to bear the economic risk of, and withstand a
complete loss of, the value of the Shares, BodyTel, has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of acquiring the Shares, or has a pre-existing personal or
business relationship with GlucoTel or any of its officers, directors, or
controlling persons of a duration and nature that enables the undersigned to be
aware of the character, business acumen and general business and financial
circumstances of GlucoTel.

        (c)

The Shares are “restricted securities” under the 1933 Act which have been issued
without registration and that all certificates representing the shares will be
endorsed with the following legend:

> > > > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND
> > > > SOLD ONLY TO ACCREDITED INVESTORS IN RELIANCE UPON EXEMPTIONS FROM THE
> > > > REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY NOT BE
> > > > REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE
> > > > REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM
> > > > SUCH REGISTRATION”.

6.

Conditions to Closing by Marlon. The obligation of Marlon to consummate the
Transaction is subject to the satisfaction or waiver of the conditions set forth
below on March 5, 2008 (the “Closing Date”) or such earlier date as hereinafter
specified. The Closing will be deemed to mean the satisfaction or waiver of all
conditions to Closing. These conditions of closing are for the benefit of Marlon
and may be waived by Marlon in its sole discretion.

      (a)

Representations and Warranties. The representations and warranties of BodyTel
set forth in this Letter Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date.

      (b)

Performance. All of the covenants and obligations that BodyTel are required to
perform or to comply with pursuant to this Letter Agreement at or prior to the
Closing must have been performed and complied with in all material respects.
BodyTel must have delivered each of the documents required to be delivered by
them pursuant to this Letter Agreement.


--------------------------------------------------------------------------------

- 6 -

(c)

Transaction Documents. This Letter Agreement, the BodyTel Documents and all
other documents necessary or reasonably required to consummate the Transaction,
all in form and substance reasonably satisfactory to Marlon, will have been
executed and delivered to Marlon by BodyTel.

      7.

Conditions to Closing by BodyTel. The obligation of BodyTel to consummate the
Transaction is subject to the satisfaction or waiver of the conditions set forth
below on the Closing Date or such earlier date as hereinafter specified. The
Closing will be deemed to mean the satisfaction or waiver of all conditions to
Closing. These conditions of closing are for the benefit of BodyTel and may be
waived by BodyTel in its sole discretion.

      (a)

Representations and Warranties. The representations and warranties of Marlon set
forth in this Letter Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date.

      (b)

Performance. All of the covenants and obligations that Marlon are required to
perform or to comply with pursuant to this Letter Agreement at or prior to the
Closing must have been performed and complied with in all material respects.
Marlon must have delivered each of the documents required to be delivered by
them pursuant to this Letter Agreement.

      (c)

Transaction Documents. This Letter Agreement, the Marlon Documents, the Shares
and all other documents necessary or reasonably required to consummate the
Transaction, all in form and substance reasonably satisfactory to BodyTel, will
have been executed and delivered to BodyTel by Marlon.

      8.

Expenses. Each of the parties hereto shall pay its own costs associated with
this Letter Agreement and all transactions contemplated by this Letter
Agreement.

      9.

No Liabilities at Closing. Closing of the Transaction shall be subject to Marlon
delivering an executed stock power conveying its stock in GlucoTel to BodyTel
free and clear of any liens.

      10.

Tax and Legal Advice. Each of the parties hereto acknowledges that they have
consulted their own independent legal or tax advisors with respect to the
transactions contemplated by this Agreement and acknowledge that BodyTel’s
counsel does not represent Marlon and has not provided any legal or tax advice
to Marlon in connection with the transactions contemplated in this Letter
Agreement.

      11.

Counterparts. This Letter Agreement may be executed in one or more counterparts,
each of which so signed, whether in original or facsimile form, shall be deemed
to be an original and bear the dates as set out above and all of which together
will constitute one and the same instrument.

      12.

Entire Agreement. This Letter Agreement represents the entire agreement of the
parties hereto relating to the subject matter hereof and there are no
representations, covenants or


--------------------------------------------------------------------------------

- 7 -

other agreements relating to the subject matter hereof except as stated or
referred to herein.

      13.

Currency. All dollar amounts referred to in this Letter Agreement are in United
States funds.

      14.

Applicable Laws. This Letter Agreement shall be governed by the laws of the
State of Nevada.

      15.

Notices. All notices and other communications required or permitted under to
this Letter Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses
specified by a party to the others from time to time for notice purposes. All
such notices and other communications will be deemed to have been received:

      (a)

in the case of personal delivery, on the date of such delivery;

      (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

      (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

      (d)

in the case of mailing, on the fifth business day following mailing.

      16.

Assignment. This Letter Agreement may not be assigned (except by operation of
law) by any party without the express, written approval of the other parties to
this Letter Agreement, such approval will not be unreasonably withheld by any of
the parties to this Letter Agreement.

Remainder of Page Intentionally Blank – Signature Page Follows

--------------------------------------------------------------------------------

- 8 -

If this Letter Agreement accurately reflects the intentions of Marlon and
BodyTel, please so indicate by executing and returning a copy of this Letter
Agreement to the undersigned no later than 5:00 pm Pacific Standard Time on
March 5, 2008.

Sincerely,

BODYTEL SCIENTIFIC INC., a Nevada corporation

By: /s/ Stefan Schraps     Stefan Schraps, President and CEO         This Letter
Agreement is hereby acknowledged this 5th day of March, 2008   MARLON
VERMÖGENSVERWALTUNGSGESELLSCHAFT GMBH       By: /s/ Tan Siekmann     Tan
Siekmann, Authorized Signatory  


--------------------------------------------------------------------------------